DETAILED ACTION
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 3-4 and 8, drawn to an engineered nucleic acid molecule and a recombinant microorganism comprising said engineered nucleic acid molecule, wherein said engineered nucleic acid molecule is selected from the group consisting of 1A-1P (as specified in claim 1), classified in C07H 21/00 and C12N 15/11.
II.	Claim 2, drawn to a library comprising a plurality of different engineered nucleic acid molecule species each comprised of a different linear Dual Adapter molecule species of claim 1, wherein each Dual Adapter molecule species comprises a different nucleic acid, and wherein optionally each Dual Adapter molecule species further comprises an HR1:HR2 pair that comprises a first and second target homology sequences that differ from the first and second target homology sequences of the other HR1:HR2 pairs, wherein optionally the HR1:HR2 pair of each Dual Adapter molecule species targets a different predetermined region within a population of DNA, cDNA, and/or RNA molecules and unique random UMI1 and UMI2 sequences and UMI1-UMI2 pairs, classified in C40B 40/06.
III.	Claims 5-6, drawn to a reaction mixture selected from the group consisting of: 6A. a reaction mixture comprising engineered nucleic acid molecules of claim 1 that are Dual Adapter molecules that comprise single-stranded ends, a nucleic acid sample that comprises a population of target nucleic acids (optionally DNA, cDNA and/or RNA molecules) that comprise single-stranded ends a DNA polymerase activity and a DNA ligase activity, wherein the reaction mixture optionally is incubated under conditions that facilitate hybridization between single-stranded complementary regions of the Dual Adapter molecules and target nucleic acids, removal of noncomplementary single-stranded ends, fill in of internal single-stranded regions by the DNA polymerase activity, and formation of phosphodiester bonds between the 5'-phosphate and 3'-hydroxyl of two adjacent DNA strands by the DNA ligase activity, optionally Taq DNA ligase; 6B. a reaction mixture comprising engineered nucleic acid molecules of claim 2 that are Dual Adapter molecules, an exonuclease activity, a DNA polymerase activity, and a DNA ligase activity and a population of target DNA, cDNA, and/or RNA molecules, wherein the reaction mixture optionally is incubated under conditions that facilitate exonuclease binding of dsDNA and removal of nucleotides to generate single-stranded regions in the target nucleic acid molecules and Dual Adapter molecules, optionally in the HR1 and HR2 regions of the dsDNA molecules, wherein the reaction mixture is incubated under conditions that facilitate hybridization of single-stranded complementary regions between the Dual Adapter molecules and sample nucleic acid, removal of noncomplementary single-stranded ends, fill in of internal single-stranded regions by DNA polymerase and formation of phosphodiester bonds between the 5'-phosphate and the 3'-hydroxyl of two adjacent DNA strands by the DNA ligase activity, optionally Taq DNA ligase; 6C. a reaction mixture comprising engineered nucleic acid molecules of claim 1B that are Dual Adapter molecules, a DNA polymerase activity, and a DNA ligase activity, and a population of target nucleic acids (optionally DNA, cDNA, and/or RNA molecules), wherein the reaction mixture is incubated under conditions that facilitate hybridization between single-stranded complementary regions of the Dual Adapter molecules and target nucleic acids, removal of noncomplementary single-stranded ends, fill in of internal single-stranded regions by the DNA polymerase activity, and formation of phosphodiester bonds between the 5'-phosphate and 3'-hydroxyl of two adjacent DNA strands by the DNA ligase activity, optionally Taq DNA ligase; 6D. a reaction mixture comprising engineered nucleic acid molecules of claim 1C, amplification primers, optionally PCR primers, adapted to hybridize to AS1 and AS2, and reagents to amplify the nucleic acid region bounded by AS1 and AS2 to produce amplification products adapted for next generation sequencing; 6E. a reaction mixture comprising Dual Adapter UMI library according to claim 1 combined with fragmented double-stranded sample genomic DNA, cDNA, or amplicon, optionally a PCR amplicon containing a T-overhang, an A-overhang, a CG overhang, a blunt end, or any other ligatable nucleic acid sequence and a ligase activity, wherein the reaction mixture is incubated under conditions that facilitate ligation of the sample nucleic acid to the Dual Adapter UMI library; 6F. a reaction mixture comprising Dual Adapter molecule library of claim 1, amplification primers, optionally PCR primers, adapted to hybridize to AS1 and AS2, and reagents to amplify the nucleic acid region bounded by AS1 and AS2 to produce amplification products adapted for next generation sequencing optionally PCR primers are used that bind partial sequence of AS1 and AS2 for a limited number of cycles, wherein the PCR products are split into two reactions and amplified using a first pair of primers for reaction 1 that links AS1 to sequence read 1 and AS2 to sequence read 2, and a second pair of primers for reaction 2 that links AS1 to sequence read 2 and AS2 to sequence read 1, wherein the reaction mixture optionally contains Uracil-DNA-Glycosylase (UDG), classified in C12N 15/1065.
IV.	Claims 7 and 9, drawn to a library comprising a plurality of engineered nucleic acid molecules of claim 1 and different target nucleic acid molecules, classified in C40B 40/06.
V.	Claim 10, drawn to a nucleic acid amplification reaction, comprising exposing a reaction mixture of claim 5 to amplification conditions to produce amplification products, optionally denaturing the amplification products into sense and antisense strands, optionally separating the sense and antisense strands, and then optionally determining the nucleotide sequence of the separated sense and/or antisense strand(s), wherein optionally the sense strands are selectively captured and amplified on a flowcell, bead, or other surface coated with oligonucleotides that comprise an antisense sequence to the primer region of the sense strand, wherein sequence data optionally is generated only from molecules that are descendants of sense strand molecules, wherein optionally the antisense strands are selectively captured and amplified on a flowcell, bead, or other surface coated with oligonucleotides that comprise a sense sequence to the primer region of the antisense sequence, wherein sequence data optionally is generated only from molecules that are descendants of antisense strand molecules, classified in C12Q 1/6844.
VI.	Claim 11, drawn to a sequence analysis method for a target nucleic acid cloned into an engineered nucleic acid molecule of claim 1, which method comprises generating four datasets per target sequence to identify errors, the method comprising: a. generating a forward/sense single strand consensus sequence (SSCS) dataset for each target sequence cloned in the forward direction and sense strand captured by grouping all sequences with the same UMI1 and UMI2 sequence pairs and discounting variants that are not present in at least about 50%, optionally at least about 90%, of the reads; b. generating a forward/antisense SSCS dataset for each target sequence cloned in the forward direction and antisense strand captured by grouping all sequences with the same UMI1 and UMI2 sequence pairs and discounting variants that are not present in at least about 50%, optionally at least about 90%, of the reads; c. generating a reverse/sense SSCS dataset for each target sequence cloned in the reverse direction and sense strand captured by grouping all sequences with the same UMI1 and UMI2 sequence pairs and discounting variants that are not present in at least about 50%, optionally at least about 90%, of the reads; d. generating a reverse/antisense SSCS dataset for each target sequence cloned in the reverse direction and antisense strand captured by grouping all sequences with the same UMI1 and UMI2 sequence pairs and discounting variants that are not present in at least about 50%, optionally at least about 90%, of the reads; e. generating a duplex consensus sequence (DCS) by grouping SSCS datasets according to complementing UMI pairs from the sense and antisense datasets and discounting variants that are only found in one dataset; and f. generating a quadplex consensus sequence (QCS) by comparing DCS datasets from the same target in the forward and reverse directions and discounting variants not observed in both the forward and reverse DCSs, classified in C12Q 1/6869.
VII.	Claims 12-13, drawn to a Dual Adapter UMI library comprising a plurality of different engineered nucleic acid molecule species each according to claim 1, wherein each Dual Adapter species comprises unique UMI1 and UMI2 sequences and UMI1-UMI2 pairs, wherein optionally the nicking endonuclease recognition sequences of the Dual Adapters are nicked by a sequence-specific single strand nicking endonuclease, optionally a sequence-specific single strand nicking endonuclease selected from the group consisting of Nt.BsmAI, Nt.BspQI, Nt.CviPII, Nt.BstNBI, Nb.BsrDI, Nb.BtsI, Nt.AlwI, Nb.BbvCI, Nt.BbvCI, Nb.BsmI, and Nb.BssSI, and wherein the library optionally retains TLG1 and TLG2, classified in C40B 40/06.
VIII.	Claim 14, drawn to a probe-based target enrichment method that captures both strands of the Dual Adapter molecule library of claim 2, wherein the target sequences to be enriched from the library comprise a sequence which lies in a target region of interest, wherein the method comprises: a) providing: i) one or more nucleoprotein filaments, wherein the nucleoprotein filament comprises a single-stranded invasion probe, wherein the invasion probe has a region of substantial complementarity to one strand of a double-stranded target sequence; and ii) one or more recombinase enzymes, optionally Rec A; b) forming a complex between the invasion probe and a complementary portion of the target sequence wherein complex formation is mediated by the recombinase(s); and c) separating the complexes from the remaining sequencing library, thereby enriching the target sequences and providing a target enriched sequence library, classified in C12Q 1/6813.
IX.	Claims 15-17, drawn to a kit and a system for nucleic acid analysis comprising said kit, wherein said kit is selected from the group consisting of: 15A. a kit for target enrichment, comprising (i) a library comprising a plurality of different engineered nucleic acid molecule species of Dual Adapter molecules of claim 1 with either single-stranded or double-stranded regions at the ends of the molecules, (ii) an enzyme with exonuclease activity, (iii) an enzyme with DNA polymerase activity, (iv) an enzyme with DNA ligase activity, (v) a crowding agent, (vi) optionally, hybridization and wash buffers, and optionally one or more of (vii) streptavidin beads and (viii) instructions for use; 15B. a kit comprising a Dual Adapter UMI library of claim 15A and one or more of the following: a. instructions for use; b. a topoisomerase enzyme; c. a DNA ligase enzyme; d. one or more nicking enzymes; e. one or more restriction enzymes; f. primers that bind to AS1 and/or AS2; g. biotinylated primers that bind to AS1 and/or AS2; h. one or more recombinase enzymes, and optionally a non-hydrolyzable co-factor for the recombinase enzyme(s); i. a plurality of different invasion probes that differ in their region of complementarity to a target region of interest; j. a solid support suitable for capturing synaptic complexes formed between the invasion probes and target sequences; k. a strand-displacing DNA polymerase; and l. buffer suitable for isothermal amplification; and m. optionally at least one or more of the following, (i) an enzyme to introduce negative supercoiling, optionally DNA Gyrase, and (ii) a chemical to introduce negative supercoiling, optionally ethidium bromide; 15C. a kit comprising: a. a single-stranded probe library; b. one or more enzymes with exonuclease activity; c. one or more enzymes with DNA polymerase activity; d. a DNA ligase, optionally Taq DNA ligase; e. a uracil-DNA glycosylase (UDG); f. a plurality of primers; g. PCR reagents; h. streptavidin beads; i. hybridization buffers; and j. wash buffer; 15D. a kit for target enrichment, comprising: a. a library of probes with HR Adapters; b. an enzyme with exonuclease activity; c. a DNA polymerase; d. a DNA ligase, optionally Taq DNA ligase; e. a buffer, optionally a PEG buffer; and f. optionally, hybridization and wash buffers, and streptavidin beads 15E. A kit to identify gene fusions, comprising: a. a library of probes with HR domains with homology regions complementary to several gene targets, optionally fusion Dual Adapter probes; b. a reverse transcriptase; c. an RNAseH; d. an enzyme with exonuclease activity; e. a polynucleotide kinase; f. a DNA polymerase; g. a DNA ligase; and h. a buffer, optionally a PEG buffer; 15F. a kit for using Dual Adapter probes or HR Adapters on droplet-based or microfluidics device, comprising: a. individual Dual Adapter probes or HR Adapter pairs encapsulated into droplets or other formats compatible with droplet-based or microfluidics devices; and b. enzymes and buffers required for homology-based dual adapter and HR adapter attachment encapsulated into droplets or other formats compatible with droplet-based or microfluidics devices; and 15G. a kit for archiving NGS libraries; comprising: a. Dual Adapter probes with an antibiotic resistance gene, origin of replication, and HR domains that are complementary to NGS adapter sequences; b. an enzyme with exonuclease activity; c. a DNA polymerase; d. a DNA ligase, optionally a Taq DNA ligase; e. a buffer, optionally a PEG buffer; and f. E. coli cells suitable for transformation; and g. optionally, reagents for performing recombinase-mediated target enrichment, optionally RecA and/or UvsX protein, ATP-.gamma.-S, DNA Gyrase, Proteinase K, streptavidin beads, and buffers, classified in C12Q 1/6806 and C12Q 1/6869.
The inventions are independent or distinct, each from the other because:
2.	Any two of Inventions I-IV, VII and IX are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of Inventions I-IV, VII and IX has a materially different design.  Furthermore, any two of Inventions I-IV, VII and IX are mutually exclusive and there is nothing of record to show them to be obvious variants.
3.	Any two of Inventions V-VI and VIII are directed to related distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of Inventions V-VI and VIII has a materially different design.  Furthermore, any two of Inventions V-VI and VIII are mutually exclusive and there is nothing of record to show them to be obvious variants.
4.	Inventions I and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product as claimed can be used in a materially different process (e.g., a cloning method rather than a sequence analysis method) of using that product.
5.	Inventions III and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product as claimed can be used in a materially different process (e.g., a cloning-based or expression-based method rather than an amplification-based method) of using that product.
6.	Inventions II and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product as claimed can be used in a materially different process (e.g., an amplification-based target enrichment method rather than a capture probe-based target enrichment method) of using that product.
7.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species Requirement
8.	If Invention I or II or III or IV or V or VI or VII or VIII or IX is elected above, applicant is further required to make the following species election(s) as applicable to the elected Invention:
For Invention I
Elect a single species regarding the “engineered nucleic acid molecule” by electing one of the various species recited in 1A-1P (see claim 1)
For Invention II
Elect a single species regarding the “plurality of different engineered nucleic acid molecule species” comprised in the claimed library by electing a single combination of linear Dual Adapter molecule species from those recited in claim 1
For Invention III
Elect a single species regarding the “reaction mixture” by electing one of the various species recited in 6A-6F
For Invention IV
Elect a single species regarding the “plurality of different engineered nucleic acid molecules” comprised in the claimed library by electing a single combination of linear Dual Adapter molecule species from those recited in claim 1
For Invention V
Elect a single species regarding the “reaction mixture of claim 5” by electing one of the various reaction mixture species recited in 6A-6F
For Invention VI
Elect a single species regarding the “engineered nucleic acid molecule of claim 1” by electing one of the various species recited in 1A-1P
For Invention VII
Elect a single species regarding the “plurality of different engineered nucleic acid molecule species” comprised in the claimed library by electing a single combination of engineered nucleic acid molecule species from those recited in claim 1
For Invention VIII
Elect a single species regarding the “Dual Adapter molecule library of claim 2” by electing a single combination of linear Dual Adapter molecule species from those recited in claim 1
For Invention IX
Elect a single species regarding the claimed “kit” comprised in the claimed library by electing one of the various species recited in 15A-15G (see claim 15)
For each of the species elections as discussed above, the species are independent or distinct because of their mutually exclusive characteristics.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the species require a different field of search (e.g., employing different search queries);
(b) the prior art applicable to one species would not likely be applicable to another species; and
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
9.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
10.	Due to the complex nature of the restriction requirement, a telephone call was not made to request an oral election (see MPEP 812.01).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639